Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 02/04/22 of claims 6, 7, 9, 16 and 18 have been canceled. Claims 1-5, 8, 10-15, 17 and 19 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 6-7, filed on 02/04/2022, with respect to claims 1-5, 8, 10-15, 17 and 19 have been fully considered and are persuasive.  The rejections of claims 1-5, 8, 10-15, 17 and 19 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-5, 8, 10-15, 17 and 19 (renumbered 1-14) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to protecting and identifying virtual machines that have the same name in a multi-tenant distributed environment. The closest prior art Prahlad et al. (U.S. PGPub 2010/0070725), Dobrean et al. (U.S. Patent 9,659,021) and Agarwal et al. (U.S. PGPub 2015/0281048) alone, or, in combination, fails to anticipate or render obvious the recited features of “…creating a map of a virtual machine by a backup server, wherein the map associates a name and a unique identifier of the virtual machine with attributes of the virtual machine; storing a copy of the virtual machine in a storage as a save set, by the backup server; naming the save set such that the unique identifier is included in the name of the save set and such that the save set of the virtual machine can be distinguished from the save sets of other virtual machines that have the same virtual machine name; backing up the attributes of the virtual machine, by the backup server; and creating backup indexes by the backup server wherein the backup indexes, when displayed, shows the save set names that include the unique identifier;…displaying attributes of a particular save set when a selection mechanism hovers over a name of a particular save set” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1-5, 8, 10-15, 17 and 19 (renumbered 1-14) are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1 and 11 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1 and 11 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153